Citation Nr: 0833448	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of a 
fractured nose.  

2.	Entitlement to service connection for sinusitis.   

3.	Entitlement to service connection for residuals of a 
gastrectomy.

4.	Entitlement to service connection for hypertension.

5.	Entitlement to service connection for right second toe 
and big toe.  

6.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from June 1973 to November 
1974. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August 2003 and February 2004 rating 
actions that denied the claims for service connection 
currently on appeal.

The issues of entitlement to service connection for sinusitis 
and for residuals of a nasal fracture are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. and are addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or for 
many years after discharge and the competent evidence does 
not demonstrate that the veteran's current hypertension is 
causally related to service.  

2.  Hepatitis C was not manifested until many years after 
service and the competent evidence does not demonstrate that 
the veteran's currently diagnosed hepatitis C is causally 
related to service. 

3.  The veteran did not sustain fractures to the right big 
and second toes during service.  

4.  The veteran's in-service gastrointestinal complaints were 
acute and transitory and resolved without residuals; the 
veteran's current status post ulcer disease requiring a 
gastrectomy was not shown until many years after service and 
is unrelated thereto.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor may its incurrence during service be so presumed.   
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 &Supp. 
2008):38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Hepatitis C was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 &Supp. 2008):38 C.F.R. 
§ 3.303(2007).  

3.  Fractures of the right big and second toes were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 &Supp. 2008):38 C.F.R. § 3.303  (2007).  

4.  Peptic ulcer disease requiring gastrectomy was not 
incurred in or aggravated by service nor may its incurrence 
during service be so presumed.   38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 &Supp. 2008):38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post- adjudication VCAA notice by letters, 
dated in October 2003, April 2005, August 2005, and May 2006.  
The notice included the type of evidence needed to 
substantiate the claims of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession.  The notice of May 2006 included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the statement of the case, 
dated in August 2005 and the supplemental statement of the 
case dated in October 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.) 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, and private medical records. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim.  The 
veteran has been afforded a recent VA examination regarding 
his claims for service connection for hepatitis C and a 
gastrectomy.  In the absence of any findings of fractured 
toes on the right foot and hypertension during service, a VA 
examination regarding these disabilities is not mandated by 
38 C.F.R. § 3.159(c)(4)(A).

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims decided below is required to comply with the 
duty to assist.

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, reflect treatment for 
pes planus but contain no complaint, finding, history, 
treatment, or diagnosis of any fractures of the right big and 
second toes, hypertension, and/or hepatitis C.  On the 
veteran's examinations prior to service entrance, the veteran 
was noted to have a tattoo on his left forearm.   The service 
medical records do reveal that the veteran was seen 
periodically for complaints of abdominal cramping,  stomach 
pain, and diarrhea.  An upper gastrointestinal series 
performed in service was reported to be normal. The veteran 
was seen in July 1974 for injuries to the toes of the left 
foot after he fell while climbing stairs and an x-rays showed 
a bony density at the head of the proximal phalanx of the 
fifth toe that could represent a chip fracture.  

The veteran was seen in October 1973 for a suspected nasal 
fracture after an altercation.  There was no deviation of the 
septum noted.  An X-ray showed a comminuted fracture of the 
nasal bone.  The diagnosis was non displaced nasal fracture.  
Only symptomatic treatment was prescribed.  On the veteran's 
April 1974 examination prior to service discharge no 
pertinent abnormalities were reported on clinical evaluation.  
The veteran's blood pressure was recorded as 120/60.  One 
tattoo was noted on the left forearm.

Following separation from active service, VA clinical records 
reflect treatment and hospitalizations during the 1980s for 
narcotics dependence.  Specifically, he was addicted to 
cocaine, cannabis and alcohol.

Private clinical records reveal that the veteran was seen in 
July 2003 with complaints of right foot problems.  It was 
noted that the veteran had been seen the previous year with 
complaints regarding a left foot traumatic injury sustained 
when a 600 pound piece of granite fell on it.  During the 
current visit the veteran insisted that the injury the 
previous year involved the right foot.  

VA clinical records reflect treatment beginning in 2000 for 
various disorders to include hypertension, peptic ulcer 
disease with gastrectomy, and hepatitis C.  In November 2000 
the veteran was noted to have had a recent increase in his 
blood pressure.  In September 2002 the assessment was 
borderline hypertension and a diagnosis of hypertension was 
reported in January 2003.  Also in January 2003 the veteran 
was noted to have had a recent positive test for hepatitis C.  
A February 2003 clinical note indicated that a history of 
tattoos obtained in the 1960s and 1970s was a known risk 
factor for this disease. 

In a September 2005 statement the veteran's brother stated 
that he served with the veteran in the military and lived in 
the same barracks.  He recalled an episode in which the 
veteran slipped on stairs and sustained toe fractures.  He 
also testified that the veteran frequently had to take Pepto 
Bismol due to stomach problems.

During a hearing at the RO in December 2006, the veteran 
stated his belief that he developed hepatitis C as a result 
of getting a tattoo on his chest while in the military which 
he did not disclose during service.  He also believed that 
inservice injections via "air gun" may have resulted in 
hepatitis C. He attributed the development of his 
hypertension to the effects of the stresses of service and he 
also said that he was found to have during service and was 
provided medication.  The veteran also discussed his 
gastrointestinal symptoms while in the military and he 
believed that these were manifestations of the ulcer disease. 
In addition he related that he fractured some toe when he 
fell on some steps and currently had pain in the feet and a 
burning sensation in the feet. 

On VA examination in March 2007, it was noted that the 
veteran had gastrointestinal complaints during service and it 
was reported that a 1993 x-ray revealed central ulcer crater 
at the duodenal cap with marked deformity and irritation.  A 
gastrectomy was performed in the late 1990s.  After physical 
evaluation and a review of the record the diagnosis was 
partial gastrectomy for duodenal ulcer years passed service 
without interval history.  The examiner opined that it was 
less likely than not caused by or the result of abdominal 
discomfort during service.   

Regarding hepatitis C, the examiner noted that the veteran 
was found to have positive antibodies for this problem in 
January 2003, but there had been no symptomatology and liver 
function tests were said to be normal.  Risk factors for this 
disability included a transfusion given during the veteran's 
gastrectomy in the 1990s, tattoos, reported IV and intranasal 
drug use during service and thereafter. Scars from various 
knife wounds were also noted.  At the conclusion of the 
examination and after a review of the record, the diagnosis 
was hepatitis C with multiple risk factors some of which 
preceded service with others occurring during and after 
service.  The examiner could not resolve the question of 
etiology of this disorder without resort to speculation but 
did say that he did not know of a relationship between 
hepatitis and the use of "air gun" injections.     

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more and hypertension and/or peptic ulcer becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

                                                     Analysis 

                             Fractures of the Right Big and 
Second Toes.  

The Board notes that the service medical records reflect 
treatment for injury to the toes of the left foot but make no 
reference to any such disability affecting the right foot.  
On the basis of the service medical records, a disability 
affecting the toes of the right foot was not affirmatively 
shown during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

As there is no competent evidence during service or since 
service that a disability affecting the toes of the right 
foot was noted or observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the documentation of 
complaints of foot and toe pain after service under 38 C.F.R. 
§ 3.303(d), although the veteran is competent to describe 
musculoskeletal symptoms to include pain, which is capable of 
lay observation, under case law, pain, alone, without a 
sufficient factual showing that the pain is derived from the 
in-service injury is not a disability.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)). Whether pain is 
derived from the in-service injury involves a question of 
medical causation and competent medical evidence is needed to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  As a lay person, the veteran is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  He is a layman 
without medical training and expertise, and he is therefore 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Without competent medical evidence 
demonstrating that the veteran has a definite disorder 
causing syncope that is related to service, service 
connection for syncope cannot be granted.

In view of the above, the Board must conclude that none of 
the requirements for service connection outlined by the US 
Court of Appeals for Veterans Claims (Court) have been met in 
regard to the claim for service connection for disability of 
the right big and second toes since there is no  medical 
evidence of a current disability affecting the toes, no 
medical evidence in-service injury to the toes of the right 
foot and no  medical evidence of a nexus between an  in-
service injury and the present disability affecting these 
toes. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).  

Accordingly, the Board concludes that service connection for 
fractures of the right big and second toes is not warranted. 
 
                                                       
Hypertension. 

While the veteran has made assertions to the contrary, the 
service medical records contain no findings indicative of 
hypertension and the veteran's blood pressure was normal on 
his examination prior to service discharge.  There is no 
medical evidence of any post-service findings indicative of 
hypertension until late 2000, when the veteran was found to 
have recently elevated blood pressure with a diagnosis of 
hypertension rendered thereafter.  Moreover, the record 
contains no competent medical evidence of any relationship 
between service and the veteran's currently diagnosed 
hypertension.  While the veteran may believe that his 
hypertension is due to stressful experiences while in the 
military, he is a layman without medical training and 
expertise, and he is therefore not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability. See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). Without 
competent medical evidence demonstrating that the veteran has 
hypertension during service, within one year following 
service discharge, or otherwise due to service, service 
connection for hypertension cannot be granted.

                                                Gastrectomy. 

It is true, as the veteran contends, that the service medical 
records do document treatment for gastrointestinal 
complaints.  However, review of the record indicates that 
these complaints were acute and transitory and resolved 
without residual disability prior to separation from active 
service.  Again, findings were normal upon the veteran's 
service discharge examination and post-service complaints and 
treatment are not shown proximate to discharge.  In fact, the 
record shows no objective findings indicative of a duodenal 
ulcer until 1993, almost 20 years after service, when an 
ulcer crater was demonstrated on an X-ray and a partial 
gastrectomy was performed thereafter. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this regard, the veteran has reported continuous 
gastrointestinal symptomatology since active service.  
However, the Board finds the absence of documented treatment 
for several years to be more probative than the veteran's 
current recollection as to events in the distant past.  
Therefore, continuity of symptomatology has not here been 
established either by the medical record or through the 
veteran's own statements.

Furthermore, while the veteran may believe that his inservice 
gastrointestinal complaints were originally manifested by the 
gastrointestinal complaints noted during service, the Board 
must again stress that as a layman without medical training 
and expertise, the veteran is not competent to provide a 
probative opinion on a medical matter, to include the origins 
of a specific disability. See Bostain v. West , supra, and 
Espiritu v. Derwinski, supra.  The veteran's theory of 
relationship between service and his ulcer disease with 
partial gastrectomy is not supported by any competent medical 
evidence showing such a relationship.  In fact, the VA 
physician who most recently examined the veteran regarding 
this disability opined that given the long interval between 
service and any post service gastrointestinal symptoms, it 
was less likely than not that there was a relationship 
between the veteran's current stomach disability and service. 

Since the evidence does not establish that the veteran had 
peptic ulcer disease during service or within a year 
following service discharge, and since no relationship has 
been otherwise established between this disorder and active 
service, service connection for residuals of a gastrectomy is 
not warranted.  



                                                         
Hepatitis C.

The service medical records contain no findings indicative of 
hepatitis C and no findings indicative of this disorder were 
noted on the veteran's service discharge examination.  The 
first medical evidence of the veteran's currently diagnosed 
hepatitis C dates from early 2003, almost 30 years post-
service when laboratory studies revealed the presence of this 
disability.  

The veteran has contended that risk factors for hepatitis C 
were present during service, particularly tattooing, IVdrug 
use, and injections via "air gun."  Despite the veteran's 
recent testimony to the effect that he did obtain a tattoo 
service medical records indicate that the only tattoo the 
veteran had at service discharge was one that was present at 
service entrance.  Regarding the reported injections from an 
"air gun" while on active duty, a VA physician recently 
opined that such injections were not a risk factor for 
hepatitis.  With respect to IV drug use as a risk factor for 
the veteran's hepatitis the Board notes that there is no 
clinical evidence of such until the 1980s, several years 
after service.  

As noted previously, while the veteran may believe that his 
hepatitis C is causally related to active service, he is not 
competent to offer opinions of causation.  See Bostain v. 
West, supra, and Espiritu v. Derwinski, supra.

Again, without competent evidence demonstrating the existence 
of hepatitis C during service and absent competent evidence 
that otherwise demonstrated a relationship between service 
and this disability, service connection for hepatitis C must 
be denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for residuals of fracture 
of the right big and second toes is denied.  

Entitlement to service connection for residuals of a 
gastrectomy are denied. 

REMAND

The veteran has contended that he fractured his nose during 
service and asserts that he has sinusitis as a residual of 
this injury.  There is also a claim for direct service 
connection for sinusitis as having been incurred during 
service and the service medical records reflect treatment for 
possible "sinus problems." 

At a May 2007 VA examination the examiner reported, 
essentially, that there was no sinusitis as a sequela of the 
veteran's nasal fracture.  However, since no current findings 
regarding the sinuses were reported on the physical 
examination, it is unclear whether this remark meant that the 
doctor believed the veteran did not have any sinus disability 
or whether he had no such disability that could be attributed 
to his nasal fracture.  The Board notes in this regard that 
VA and private medical records and, as well as lay 
statements, reflect treatment for diagnosed sinusitis both 
before and after the recent VA examination referenced above.  
In view of this the Board is uncertain as to whether the 
veteran currently has sinusitis and, if so, the etiology of 
this disability.  

It is also noted in this regard that while the record 
contains a 2008 statement from a private physician indicating 
current treatment for chronic sinusitis, no clinical records 
reflecting this treatment is in the claims folder.  The VCAA 
requires that such relevant evidence be obtained prior to 
further appellate consideration of the issues of service 
connection for sinusitis and a nasal fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact James K. Shea, M.D. at either 
498 N. State Road 434in Allamonte, 
Florida 32714, or 300 N. Mills Ave in 
Orlando, Florida 32803.  The physician 
should be requested to provide copies of 
all clinical records documenting the 
veteran's treatment for sinusitis.  All 
records obtained should e associated with 
the claims folder.  

2.  Then, the veteran should be provided 
a VA ear, nose, and throat examination to 
determine whether he currently suffers 
from sinusitis and, if so, the etiology 
of this disability.  The claims folder 
should e made available to the examining 
physician and it should be reported that 
the claims folder has been reviewed in 
the examination report.  After 
examination and review of the pertinent 
records, the physician should either 
confirm or rule out a diagnosis of 
sinusitis.  If sinusitis was diagnosed on 
the examination the examiner should 
render a medical opinion as to whether it 
is at least as likely as not that any 
sinusitis diagnosed on the examination 
was either related to the veteran's nasal 
fracture or to the sinus problems noted 
during service.  

3.  Thereafter, the RO should again 
adjudicate the veteran's claims for 
service connection for sinusitis and for 
residuals of a fractured nose.  If these 
benefits remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


